OFFICE       OF THE   ATTORNEY        GENERAL   OF   TEXAS
                                    AUSTIN




PosrU of fnsaranor   l7ommlas~onerr
Auetln, Texas      -.’ ~’
Gentlemen:




              ‘Phle depe&ment        hae
Rn opinion.
              Ye   set   out be10
            ‘There has been
     ment by a dome
     organized    an




                                            Bona, Kother, Father,
                                           others, Orandfathrr8,




     date oi enoh death, ~111 purohao@ at the attain-
     ed age; minreet birthday,  of suoh decea8bd atwur-
     ed at the date of death aocordlng to a table of
     premiums double the amount the netannual   renew-
     able term premluma baaed upon the Amerloan.Ex-~
     perlenoe Table of Mortality end Crzigr Exten-
     tion thereof for agse under ten years uith ln-
Ecard of Inruranoe    Commierionera,   Page 2



      terest at three ,and one-hair    per ocntum per
      annum.*   .,   )
            *The polioy alao provides amtonmtio oover-              I
      age as followe:   *The lnauranoe benerite herein
      provided ahall extend automatfoall~    to additlon-
      32 assureda  oomplylng with the terms of this
      polloy after ltelffeotite     date without the neo-
      eesity of notloe to the Soalety.     No death ahall
      terminate the poltoy unless It be the laet re-
      maining aoewed.’
            *The law under whIoh thIe Sooiety operates
      requires that the aooiety alla11 operate on a
      lodge 6ystea-with  a representative    form or gov-
      ernment, as is presorlbed   fn Artioles    4320,
      4921, and 4822.
             “It is to be noted that lneuranoe protao-
      tlon la granted undrr the polloy to a named
      nesured and varloue members of hi6 family, but
      only tie named aesured ie known to th6 Socletp,
      unlecss or untll a death in the family occurs.
      No other insured member8are known to the Society,
      and any addltlons to the lnoupprd group are unknown
      to the Soolety at the time euoh addttione become
      effeotlve.
             @Ybur opinion ie reaprotfully   requested as
      to whether or not It Is within the powers of R
      fraternal  bonefIt sooiety organlted under the
      laws of thle Hate to 18aU8 suoh a policy,       and
      aleo whether or not in your..opInlon    it irr poa-
      slble for a fraternal    benefit  8OOiety to grant
      Insurance poveregs to an indIvldua1 who is not
      a member of t5e soolety ineofar a8 belonging
      to a particular    lodgs or having a voioe in the
      government of the soalety.P
            Article   4020, Vernon’s Annotated Clvll    Ststutes,
definer   a rrsternal~benefit   society aa iollowa:
           *Any oorporat ton, society,  order or volun-
      tary aseoolatlon,  without oapIta1 etook, organ-
      Ized and carried on solely for the mutual benefit
Board of Insuranoe      ComrnIee5onare,    Page J




     of It6 members and ~,theIr benefIaIar56e,    and
     not for profit,    an+ having a lodge eystem and
     repreaentatlve   form of government, or whloh
     limits its membership to a eeoret fraternity
     having a lodge system snd representative      form
     of government, and mhIoh rhall make provlrlon
     for the payment of bensilts     In aooordance with
     Ceotlon  4 hereof,   Is hereby.deolareU   to be a
     Fraternal 36nefIt ?oolety.*
            Article 4821, Vernon’s        Annotated Clvll   Statutes,
deflnee   the term *lodge 6yetem*:
            “Any society having B supreme governing
     or legIelatIv6     body and subardlnsti  lodger or
     branches by whatever nane known Into which mem-
     bers shall be admltted in aocordanoe with Its
     constltutlon,    laws, rltuel,  rules and regula-
     tlone, and whloh shall be required by the law8
     of such society to hold periodical      meetlngr,
     shall be deemed to be operating on the lodge
     6y6te5l.”
             Article   4822, Vernon’s     Annotated CIv51 Statutes,
orovldee :
           “Any eoolety shall be deemad to have a rep-
     reeeatatlve     rorm of government when It shall
     provide In 5ta constitution         and law6 for a au-..
     preae legislative     or gov6rnIng body, oompoeed
     of representatlvee      816oted either by the mem-
     here or by delegates       eleoted d5r6etly or In&I-
     reatly by the m+mbers, together with such other
     members ae may be preaorlbed by Ite constitution
     and laws ; provided,      that the eleotlve    members
     shall oonetitute      a maJorlty In numbar and not
     lees than the number of votes required to amend
     Its oonstltutlon      and laws; end provided,      further,
     that the meetlnqa of the supreme or governing
     body, and tha eleotlon        of officers,   representa-
     tives or delegates       shsll be held ae often es
     onoe In foun calendar years.           No mbmber under
     age elxteen shall have voice or vote In the
     management of the eoolety.          No members, off Ioerl,
     representative      or delegate    ehnll vote by proxy.
ijonrd of Ineuranoe    Commissioners,    Page 4


              Artlole 4831, Vernon’s    Annotated Cl011 Statutes,
In part,     reads as follows:
             ‘Any person may be admitted to beneflolal,
      or general, or sooial membership ln any soolety
      in such manner and upon s;roh showing of ellgl-
      blllty   as the laws of the snoiety may provide,
      and any beneficial     member may dlreot any bene-
      fit to be paid to auoh 2ereon or persons, entity,
      or ~Sntereet as may be permitted by the lava of
      tne sooiety;    Y * ey
              As the name tmpllea, the plan or aoheme which a
frdernsl    benefit  eocitty operates upon la one where *the
a?tibere mutually oontribute   to the payment of loeset and
ernenses, and in whioh the indemnity or benefit     to aocrue
1~ conditioned    in sny mrnner upon persons holding similar
contract8 * * **.     See: ,l Couch, Cyo of Ins. Scot. 250.
              It is seen that a&the    rarlolls Rctlvltiea of a
benevolent      soolety Is between the corporate body and the
lnaividual     unite composing it; t&wit,     its members.
           Are the specified   *members of said named assured’s
fzml1.y” members of the eoolety within the statutory   meaning
of that word? We think not.
           The term *member* as used by the Legislature       ap-
parently means a real    membership or an actue.1 afflliatlon
with the organization    and not an ind%redt’ relationship    ao-
qulred through mere genealogloal    oonneotion with an actual
member who hna been fo rmally chosen as a cop>orate unit
of tbe 8oolety.    A memberehlp in the eoolety Implies, not
only the enjoyment of it8 prlvlleges,    but aotual subJeotlon
to the governting rules.
          A fraternal    benefit  sooiety can issue no certifi-
cute of membershig -other than those expres8lg provided for
in its oharter,   oonstitution,   and by-laws.     Any attempt to
extend or grant benefits     beyond ttiese~estsbliehed   bounds
Is ultra vlree the society and thurc rendered void.         1 Couoh,
cyo. of Ins.,   Jeot. 256, Wlrtz v. 3overelRn Q%mp, X.0.x.,
114 Tex. 471, 263 S. k’., 436, end cases oited therein.
           Here, we conclude.  The epeclfled 'members of the
named assurea’s  family’ are not members of the society. The
?oard of Ineuranoe   ~OIIUSls5iOnerS,    Page S



certifloatt seeks to extend benefits    beyond the legal soopa
thereby maklng~sald oertlfioates  UltFA   vlres the 8OoiOty.
          We trust   this     answers your inquiry.
                                            Very truly   yours
                                        ATTQDANEY
                                               GERERAL
                                                     OF TEXAS




                      APPROVEDm         27, 1941


                      ATTORNEY Gl3NERP.L
                                      OF TEXAS